Name: Commission Regulation (EEC) No 962/90 of 17 April 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4. 90 Official Journal of the European Communities No L 98/ 11 COMMISSION REGULATION (EEC) No 962/90 of 17 April 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 14 (4) thereof, Whereas these exchange rates being those recorded on12 April 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ^5), as last amended by Regu ­ lation (EEC) No 1636/87 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATIONWhereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 759/90 0 ; Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 230210, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 759/90 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 This Regulation shall enter into force on 18 April 1990. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p. 7. (3) OJ No L 1 66, 25. 6. 1976, p. 1 . ( «) OJ No L 177, 24. 6 . 1989, p. 1 . Is) OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 153, 13. 6. 1987, p. 1 . f) OJ No L 83, 30. 3 . 1990, p. 16. (8) OJ No L 182, 3 . 7. 1987, p. 49. 0 OJ No L 281 , 1 . 11 . 1975, p. 65. O OJ No L 168, 25. 6. 1974, p. 7. (  ') OJ No L 202, 26. 7. 1978, p. 8 . No L 98/ 12 Official Journal of the European Communities 18 . 4. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 17 April 1990 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 071410 10 (') 57,03 121,15 127,80 071410 91 54,01 124,78 0f) 124,78 071410 99 57,03 122,97 127,80 0714 90 11 54,01 124,78 00 124,78 0714 90 19 57,03 122,97 0 127,80 1102 90 10 103,26 224,60 230,64 1103 19 30 103,26 224,60 230,64 1103 29 20 103,26 224,60 230,64 1104 11 10 58,11 127,28 130,30 1104 11 90 114,06 249,56 255,60 1104 21 10 89,44 199,65 202,67 1104 21 30 89,44 199,65 202,67 1104 21 50 141,07 31 1,95 317,99 1104 21 90 58,11 127,28 130,30 1106 20 10 57,03 121,15 0 127,80 1107 10 91 107,02 222,11 232,99 0 1107 10 99 82,71 165,96 176,84 1107 20 00 94,60 . 193,41 204,29 0 (') 6 % ad valorem, subject to certain conditions. , (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories.